The following are the agreed facts: "That one W. W. Rister, agent of the defendant, employed John Williams, the son of plaintiff; that John Williams was at that time 19 years old; that he is so told Rister at the time of the employment, also at the same time told Rister that his father consented to his working for himself; that the father did not know of the employment of John Williams by the defendant; that John Williams was afterwards injured while in the employment of (513) defendant, and while working on a bridge on defendant's road, but without any negligence on the part of defendant or its servants at the time of this injury. The claim of plaintiff is for damages for loss of services after and in consequence of the injury on the bridge. If the Court is of opinion on these facts that plaintiff is entitled to recover, it is agreed that judgment be rendered for the plaintiff for $40, otherwise, that the action be dismissed."
The Court being of the opinion that on the facts agreed, the plaintiff was not entitled to recover, ordered and adjudged that plaintiff take nothing, and defendant go without day, etc. Plaintiff appealed.
The defendant employed the minor son of the plaintiff The son told the defendant's representatives that his father consented to his working for himself, but, in fact, his father did not know of the defendant's employing his son; and the latter was injured while in the defendant's service, but, it is admitted, without any negligence on the part of the defendant or of its servants. The plaintiffs sues for loss of services after and in consequence of the injury. For the services the son had rendered, compensation belonged to the father; but as the loss of further services was caused by an injury which was not caused by the fault of the defendant it cannot be held liable for such loss.
No error.
Cited: Floyd v. R. R., 167 N.C. 59. *Page 383 
(514)